Judgment, Supreme Court, New York County, rendered May 1, 1978, upon a jury verdict convicting the defendant of commercial bribery in the first degree, a class A misdemeanor (Penal Law, § 180.03), and sentencing him to a term of one-year imprisonment, unanimously modified, as a matter of discretion in the interest of justice, to reduce sentence to six months’ imprisonment, and otherwise affirmed. In the circumstances of this case, we are of the opinion that the sentence should be modified to the extent indicated above. The case is remitted to the Supreme Court of New York County for further proceedings pursuant to CPL 460.50 (subd 5). Concur—Kupferman, J. P., Sandler, Sullivan, Lane and Lupiano, JJ.